Statutes similar to our own relating to joinder of causes of action and interposition of counterclaims have given rise to multitudinous decisions which are in a state of irreconcilable confusion in other courts as well as our own. Differing judicial definitions of the word "transaction" and of the phrase "subject of the action" may be found almost without limit. For a most interesting and capable treatment of the topic, citing and discussing a vast number of cases, see two articles by Professor Wheaton in 18 Cornell Law Quarterly, p. 20, p. 232, under the title, "A Study of the Statutes which Contain the Term `Subject of the Action' and which Relate to Joinder of Actions and Plaintiffs and to Counterclaims." In the instant case, I do not believe that the cause of action set forth in the counterclaim of appellants should be held, upon a proper interpretation of our statute, to be a cause of action "arising out of the * * * transaction set forth in the complaint as the foundation of the plaintiff's claim. * * *" Neither do I believe it should be held to be a cause of action "connected with the subject of the action" as instituted by respondent.
I concur, therefore, in the view that the order appealed from should be affirmed. *Page 76